Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications to Release Second-Quarter 2013 Results and Host Call STAMFORD, Conn., June 24, 2013 Frontier Communications Corporation(NASDAQ: FTR) plans to release second-quarter 2013 results on Wednesday, August 7, 2013 after the market closes and to host a conference call that day at 4:30 P.M. Eastern Time. A link to the conference call webcast will be provided. A telephonic replay of the conference call will be available for one week beginning at 7:30 P.M. Eastern Time, Wednesday, August 7, 2013 at 888-203-1112 for U.S. and Canadian callers or, outside the U.S. and Canada, at 719-457-0820, passcode 1585765.A webcast replay of the call will be available at www.frontier.com/ir. INVESTOR CONTACT: MEDIA CONTACT: Luke Szymczak Brigid Smith Vice President, Investor Relations AVP, Corp. Comm. (203) 614-5044 (203) 614-5042 luke.szymczak@ftr.com brigid.smith@ftr.com ###
